NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                          IN THE DISTRICT COURT OF APPEAL
                                          OF FLORIDA
                                          SECOND DISTRICT



MERVIN MICHAEL KITNURSE, JR.,             )
DOC #L61245,                              )
                                          )
             Appellant,                   )
                                          )
v.                                        )
                                          )      Case No. 2D16-5287
STATE OF FLORIDA,                         )
                                          )
             Appellee.                    )
                                          )

Opinion filed November 21, 2018.

Appeal from the Circuit Court for Lee
County; Joseph C. Fuller, Jr., Judge.

Howard L. Dimmig, II, Public Defender,
and Christopher A. Desrochers, Special
Assistant Public Defender, Bartow, for
Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Laurie Marie Benoit-
Knox and Jonathan S. Tannen, Assistant
Attorney Generals, Tampa, for Appellee.


PER CURIAM.


             Affirmed.


CASANUEVA, SLEET, and BADALAMENTI, JJ., Concur.